DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election of Species I (Figs. 1-9 teaching first and second control circuits exchange signals) in the reply filed on June 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner notes he unintentionally forgot to identify Claims 7-9 in the prior action.  Claims 7-9 appear to read on the elected Species.

Claim 3 is hereby withdrawn
Claims 1, 2 and 4-19 will be examined on the merits


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizunaga (USPN 2019/0197943) in view of Shin et al. (USPN 2010/0123741).
With respect to claim 1, Mizunaga teaches a display device (Fig. 2) comprising: 
a display panel that has a display area in which a plurality of pixels are arranged (Fig. 2 and paragraph [0033]); 
a light source configured to illuminate the display area (Fig. 2 and paragraph [0031] teaches a backlight module.  Although a light source is not expressly mentioned some type of light source is inherently required for the backlight module to illuminate a display panel); 
a first control circuit configured to receive first signals corresponding to a first partial image to be displayed in a portion of the display area (Fig. 2, item 23-2 and paragraph [0042]); and 
a second control circuit configured to receive second signals corresponding to a second partial image to be displayed in another portion of the display area (Fig. 2, item 23-1 and paragraph [0042]), wherein 
the first control circuit is configured to transmit lighting quantity information indicating the light emission intensity to the second control circuit (Fig. 2 and paragraphs [0046]-[0054], [0061] and [0062]).
However, Mizunaga fails to expressly teach the light source has a plurality of light-emitting areas in each of which a light emission intensity is individually controllable; and the first control circuit is configured to transmit lighting quantity information indicating the light emission intensity of each of the light-emitting areas to the second control circuit” (emphasis added). 
Shin teaches a known technique using a backlight with individually controllable light-emission areas (Figs. 1-6 and paragraphs [0003] and [0050]-[0052]).  Specifically, Shin teaches the light source has a plurality of light-emitting areas in each of which a light emission intensity is individually controllable (Figs. 1-6 and paragraphs [0003] and [0050]-[0052].  Examiner notes the claim does not require specific areas for the light source and a reasonably broad interpretation includes an arbitrary sub region less than the entirety of the display.  For example, the plurality of light-emitting areas could be half the screen). 
Mizunaga teaches a base process/product of a display including a backlight with a light source which the claimed invention can be seen as an improvement in that the light source has a plurality of light-emitting areas in each of which a light emission intensity is individually controllable and the first control circuit is configured to transmit lighting quantity information indicating the light emission intensity of each of the light-emitting areas to the second control circuit.  Shin teaches a known technique of using a backlight with individually controllable light-emission areas that is comparable to the base process/product.
Shin’s known technique of using a backlight with individually controllable light-emission areas would have been recognized by one skilled in the art as applicable to the base process/product of Mizunaga and the results would have been predictable and resulted in the light source having a plurality of light-emitting areas in each of which a light emission intensity is individually controllable and the first control circuit is configured to transmit lighting quantity information indicating the light emission intensity of each of the light-emitting areas to the second control circuit which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	To clarify, the light source has a plurality of light-emitting areas that make up an arbitrary sub region smaller than the entirety of the display.  For example, the plurality of light-emitting areas could be half the screen associated with the first control circuit.  When the first control circuit shares information with the second control circuit it includes the light emission intensity for each of the light-emitting areas in a sub region controlled by the first control circuit.  
	
Claim 11, a display device, corresponds to and is analyzed and rejected for substantially the same reasons as the display device of Claim 1, discussed above.
Examiner notes Mizunaga further teaches the first control circuit comprises a first output terminal configured to output lighting quantity information indicating the light emission intensity of each of the light-emitting areas (Figs. 2-8.  At least Fig. 2 teaches a connection between the drivers.  Although an output terminal is not expressly disclosed it is inherently required as part of the communication between circuits as taught by Mizunaga), 
the second control circuit comprises a first input terminal configured to receive the lighting quantity information (Figs. 2-8.  At least Fig. 2 teaches a connection between the drivers.  Although an input terminal is not expressly disclosed it is inherently required as part of the communication between circuits as taught by Mizunaga), and 
the first output terminal is electrically coupled to the first input terminal (Figs. 2-8.  At least Fig. 2 teaches a direct connection between the drivers with an exchange of information).


Claim(s) 4, 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizunaga (USPN 2019/0197943) in view of Shin et al. (USPN 2010/0123741) and further in view of Yamakawa (USPN 2013/0162700).
With respect to claim 4, Mizunaga in view of Shin teach the display device according to claim 1, discussed above.  However, Mizunaga in view of Shin fail to expressly teach wherein the light emission intensity of each of the light-emitting areas is determined based on a highest gradation value of the pixels arranged in positions corresponding to the respective light-emitting areas.
Yamakawa teaches a known technique adjusting light emission intensity based on a highest gradation value (Figs. 1-10 and paragraphs [0014] and [0049]).  Specifically, Yamakawa teaches wherein the light emission intensity of each of the light-emitting areas is determined based on a highest gradation value of the pixels arranged in positions corresponding to the respective light-emitting areas (Figs. 1-10 and paragraphs [0014] and [0049]).
Mizunaga in view of Shin teaches a base process/product of a display and backlight with a plurality of light-emitting areas which the claimed invention can be seen as an improvement in that the light emission intensity of each of the light-emitting areas is determined based on a highest gradation value of the pixels arranged in positions corresponding to the respective light-emitting areas.  Yamakawa teaches a known technique of adjusting light emission intensity based on a highest gradation value that is comparable to the base process/product.
Yamakawa’s known technique of adjusting light emission intensity based on a highest gradation value would have been recognized by one skilled in the art as applicable to the base process/product of Mizunaga in view of Shin and the results would have been predictable and resulted in a display wherein the light emission intensity of each of the light-emitting areas is determined based on a highest gradation value of the pixels arranged in positions corresponding to the respective light-emitting areas which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 5, Mizunaga in view of Shin and further in view of Yamakawa teach the display device according to claim 4, discussed above, wherein each of a plurality of partial areas of the display area corresponding to the light-emitting areas comprises a plurality of pixels (Shin, Figs. 4 and 5 teach arbitrary partial areas can include a plurality of pixels).

The further limitations of claims 13 and 14 are rejected for substantially the same reasons as claims 4 and 5, discussed above.


Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizunaga (USPN 2019/0197943) in view of Shin et al. (USPN 2010/0123741) and further in view of Saitoh et al. (USPN 2014/0118421).

With respect to claim 6, Mizunaga in view of Shin teach the display device according to claim 1, discussed above.  However, Mizunaga in view of Shin fail to teach a third control circuit.  Specifically, Mizunaga in view of Shin fail to expressly teach further comprising a third control circuit configured to receive third signals corresponding to a portion of the display area different from the portions of the display area corresponding to the first partial image and the second partial image, wherein the first control circuit is configured to transmit the lighting quantity information indicating the light emission intensity of each of the light-emitting areas to the third control circuit, and the first control circuit is disposed between the second control circuit and the third control circuit.
Saitoh teaches a known technique dividing a display into multiple sections and using a third control circuit as well as exchanging all information among the control circuits.  Specifically, Saitoh teaches a third control circuit configured to receive third signals corresponding to a portion of the display area different from the portions of the display area corresponding to the first partial image and the second partial image, wherein the first control circuit is configured to transmit the lighting quantity information indicating the light emission intensity of each of the light-emitting areas to the third control circuit, and the first control circuit is disposed between the second control circuit and the third control circuit (Figs. 1-9 and paragraphs [0050]-[0081].  At least Fig. 2 and paragraph [0064] teach the drivers exchange all information).
Mizunaga in view of Shin teaches a base process/product of a display including first and second control circuits which the claimed invention can be seen as an improvement in that the display further comprises a third control circuit configured to receive third signals corresponding to a portion of the display area different from the portions of the display area corresponding to the first partial image and the second partial image, wherein the first control circuit is configured to transmit the lighting quantity information indicating the light emission intensity of each of the light-emitting areas to the third control circuit, and the first control circuit is disposed between the second control circuit and the third control circuit.  Saitoh teaches a known technique of dividing a display into multiple sections and using a third control circuit as well as exchanging all information among the control circuits that is comparable to the base process/product.
Saitoh’s known technique of dividing a display into multiple sections and using a third control circuit as well as exchanging all information among the control circuits would have been recognized by one skilled in the art as applicable to the base process/product of Mizunaga in view of Shin and the results would have been predictable and resulted in the display further comprising a third control circuit configured to receive third signals corresponding to a portion of the display area different from the portions of the display area corresponding to the first partial image and the second partial image, wherein the first control circuit is configured to transmit the lighting quantity information indicating the light emission intensity of each of the light-emitting areas to the third control circuit, and the first control circuit is disposed between the second control circuit and the third control circuit which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	
Allowable Subject Matter
Claims 7-10 and 16-19 are allowed.
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:
The prior art of record teaches a display including multiple control circuits exchanging display information (see at least Mizunaga USPN 2019/0197943 and Saitoh et al. USPN 2014/0118421).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “display device according to claim 1, wherein the first control circuit comprises a first resolution converter configured to generate first low-resolution data based on the first signals, the first low-resolution data having a resolution lower than that of the first partial image, the second control circuit comprises a second resolution converter configured to generate second low-resolution data based on the second signals, the second low-resolution data having a resolution lower than that of the second partial image, the second control circuit is configured to transmit the second low-resolution data to the first control circuit, the first control circuit comprises a lighting quantity calculator configured to generate the lighting quantity information based on the first low-resolution data and the second low-resolution data, a first luminance distribution calculator configured to derive a luminance distribution of light from the light source based on the lighting quantity information, and a first gradation corrector configured to correct gradation values indicated by pixel signals included in the first signals based on the luminance distribution derived by the first luminance distribution calculator, and the second control circuit comprises a second luminance distribution calculator configured to derive a luminance distribution of light from the light source based on the lighting quantity information, and a second gradation corrector configured to correct gradation values indicated by pixel signals included in the second signals based on the luminance distribution derived by the second luminance distribution calculator” (claim 2 – emphasis added);
“display device comprising: a display panel that has a display area in which a plurality of pixels are arranged; a light source configured to illuminate the display area; a first control circuit configured to receive first signals corresponding to a first partial image to be displayed in a portion of the display area; and a second control circuit configured to receive second signals corresponding to a second partial image to be displayed in another portion of the display area, wherein the light source has a plurality of light-emitting areas in each of which a light emission intensity is individually controllable, and the first control circuit comprises a first resolution converter configured to generate first low-resolution data based on the first signals, the first low-resolution data having a resolution lower than that of the first partial image, the first control circuit is configured to transmit the first low-resolution data to the second control circuit, the second control circuit comprises a second resolution converter configured to generate second low-resolution data based on the second signals, the low-resolution data having a resolution lower than that of the second partial image, the second control circuit is configured to transmit the second low-resolution data to the first control circuit, the first control circuit comprises a first lighting quantity calculator configured to generate lighting quantity information based on the first low-resolution data and the second low-resolution data, the lighting quantity information indicating the light emission intensity of each of the light-emitting areas, a first luminance distribution calculator configured to derive a luminance distribution of light from the light source based on the lighting quantity information generated by the first lighting quantity calculator, and a first gradation corrector configured to correct gradation values indicated by pixel signals included in the first signals based on the luminance distribution derived by the first luminance distribution calculator, and the second control circuit comprises a second lighting quantity calculator configured to generate the lighting quantity information based on the first low-resolution data and the second low-resolution data, the lighting quantity information indicating the light emission intensity of each of the light-emitting areas, a second luminance distribution calculator configured to derive a luminance distribution of light from the light source based on the lighting quantity information generated by the second lighting quantity calculator, and a second gradation corrector configured to correct gradation values indicated by pixel signals included in the second signals based on the luminance distribution derived by the second luminance distribution calculator” (claim 7 – emphasis added);
“display device according to claim 11, wherein the second control circuit comprises a second output terminal configured to output, to the first control circuit, second low-resolution data having a resolution lower than that of the second partial image and generated based on the second signals, the first control circuit comprises a second input terminal configured to receive the second low-resolution data, and the second output terminal is electrically coupled to the second input terminal” (claim 12 – emphasis added); and
“display device comprising: a display panel that has a display area in which a plurality of pixels are arranged; a light source configured to illuminate the display area; a first control circuit configured to receive first signals corresponding to a first partial image to be displayed in a portion of the display area; and a second control circuit configured to receive second signals corresponding to a second partial image to be displayed in another portion of the display area, wherein the light source has a plurality of light-emitting areas in each of which a light emission intensity is individually controllable, the first control circuit comprises a first output terminal and a first input terminal, the second control circuit comprises a second output terminal and a second input terminal, the first output terminal is a terminal configured to output first low-resolution data having a resolution lower than that of the first partial image and generated based on the first signals, the second output terminal is a terminal configured to output second low-resolution data having a resolution lower than that of the second partial image and generated based on the second signals, the first input terminal is a terminal configured to receive the second low-resolution data, the second input terminal is a terminal configured to receive the first low-resolution data, the first output terminal is electrically coupled to the second input terminal, and the second output terminal is electrically coupled to the first input terminal” (claim 16 – emphasis added).

	Claims 8-10 and 17-19 are dependent on claims 7 and 16, respectively, and allowable for substantially the same reasons, discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Hong et al. (USPN 2021/0366359), Okita et al. (USPN 2007/0097064), Komanduri et al. (USPN 2018/0277048), Fujita (USPN 2018/0091697) and Saito (USPN 2019/0043162) teach image conversion to a different resolution; and
Murai et al. (USPN 2010/0245405) teaches adjusting brightness based on maximum gradation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623